Exhibit 10.48

September 1, 2009

Mr. Jason Stern

1030 Laguna Avenue

Burlingame, CA 94010

Dear Jason:

Selectica, Inc. (the “Company”) is pleased to confirm that the terms of your
employment are as follows, effective as of June 10, 2009:

 

1. Position. Your title will be Senior Vice President, Operations, CLM, and you
will report to the Office of the CEO. This is a full-time position. While you
render services to the Company, you will not engage in any other employment,
consulting or other business activity (whether full-time or part-time) that
would create a conflict of interest with the Company. By signing this letter
agreement, you confirm to the Company that you have no contractual commitments
or other legal obligations that would prohibit you from performing your duties
for the Company.

 

2.

Cash Compensation. The Company will pay you a salary at the rate of $200,000 per
year, payable in accordance with the Company’s standard payroll schedule. This
salary will be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time. In addition, you will be
eligible to be considered for an incentive bonus for each fiscal year of the
Company. The bonus (if any) will be awarded based on objective or subjective
criteria established by the Office of the CEO and approved by the Compensation
Committee of the Company’s Board of Directors (the “Committee”). Your target
bonus will be equal to 30% of your annual base salary. Any bonus for a fiscal
year will be paid within 2 1/2 months after the close of that fiscal year, but
only if you are still employed by the Company at the time of payment. The
Committee’s determinations with respect to your bonus will be final and binding.

 

3. Restricted Stock Units. You will receive 100,000 restricted stock units
representing shares of the Company’s Common Stock (the “Units”). You will vest
in 25% of the Units after completing 12 months of continuous service, and the
remaining balance will vest in quarterly installments over the next 36 months of
continuous service. The Units will be settled on the earliest Permissible
Trading Day after they vest. In addition, 100% of the Units will vest and be
settled immediately if the Company is subject to a Change in Control, as defined
in Company’s 1999 Equity Incentive Plan (the “EIP”). The grant of the Units will
be subject to the other terms and conditions set forth in the EIP and the
Company’s form of Stock Unit Agreement. A “Permissible Trading Day” is a day on
which you are able to sell shares of the Company’s Common Stock in a public
market without violating applicable laws or Company policies, as defined more
specifically in your Stock Unit Agreement.



--------------------------------------------------------------------------------

Mr. Jason Stern

September 1, 2009

Page 2

 

 

4. Severance Agreement. You and the Company will enter into a separate Severance
Agreement, which is attached hereto as Exhibit A.

 

5. Employee Benefits. As a regular employee of the Company, you will be eligible
to participate in a number of Company-sponsored benefits. In addition, you will
be entitled to PTO in accordance with the Company’s PTO policy, as in effect
from time to time.

 

6. Proprietary Information and Inventions Agreement. You previously signed the
Company’s standard Proprietary Information and Inventions Agreement (the
“PIIA”), which remains in effect.

 

7. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and a duly authorized officer of the Company (other than you).

 

8. Tax Matters.

 

  8.1. Withholding. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

 

  8.2. Tax Advice. You are encouraged to obtain your own tax advice regarding
your compensation from the Company. You agree that the Company does not have a
duty to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

 

9.

Interpretation, Amendment and Enforcement. This letter agreement, Exhibit A and
the PIIA constitute the complete agreement between you and the Company regarding
the terms of your employment and supersede any prior agreements, representations
or understandings (whether written, oral or implied) between you and the Company
regarding the terms of your employment. This letter agreement may not be amended
or modified, except by an express written agreement signed by both you and a
duly authorized officer of the Company. The terms of this letter agreement and
the resolution of any disputes as to the meaning, effect, performance or
validity of this letter agreement or arising out of, related to, or in any way
connected with, this letter agreement, your employment with the Company or any
other relationship between you and the Company (the “Disputes”) will be governed
by California law, excluding laws



--------------------------------------------------------------------------------

Mr. Jason Stern

September 1, 2009

Page 3

 

 

relating to conflicts or choice of law. You and the Company submit to the
exclusive personal jurisdiction of the federal and state courts located in Santa
Clara County, California, in connection with any Dispute or any claim related to
any Dispute.

* * * * *

You may indicate your agreement with these terms by signing and dating the
enclosed duplicate original of this letter agreement and returning it to me.

If you have any questions, please do not hesitate to let me know.

 

Very truly yours, SELECTICA, INC. By:  

    /s/ Brenda Zawatski

Title:  

Chairman

I have read and accept this agreement:

 

/s/ Jason Stern

Signature of Jason Stern

Dated:  

10/29/09

Attachment

Exhibit A: Severance Agreement